Mr. Chief Justice Shepard
delivered, the opinion of the Court:
The appellants, K. K. Landespriv. Milly-Kerzen-Seifen und Grlyeerin-Fabrik Yon F. A. Sarg’s Sohn & Company, applied for registration of “Kalodont” as a trademark for tooth paste, and were opposed by appellees, Hall and Kuckel, on the ground that they had used “Sozodont” as a trademark on similar preparations for many years prior to any use of “Kalodont,” and that the latter so nearly resembles the former as to be calculated to mislead, deceive, and confuse, and to result in interference and conflict in trade. The opposition was sustained by the Examiner, whose decision was affirmed on appeal to the Commissioner.
The finding that the appellees had used “Sozodont” as a trademark long prior to the date of use claimed for “Kalodont” is fully supported by the evidence. There was no evidence of any actual confusion in trade. Witnesses for appellees expressed opinions that it would be the result should appellants’ goods be put on general retail sale. Some testimony on the part of appellants tended to show, from a very limited observation, that confusion had not resulted.
The decision turned substantially upon “the judgment 'of the eye” in the comparison of the two words. Comparing the marks we have come to a different conclusion. We think that the case is governed by Hall v. Ingram, 28 App. D. C. 454, where it was held that there was no such misleading resemblance between “Sozodont” and “Zodenta.”
The decision will be reversed, and this decision will be certified to the Commissioner of Patents. Reversed.